        Case 2:14-cr-00104-TOR          ECF No. 136        filed 03/05/21     PageID.463 Page 1 of 4

 PROB 12C                                                                              Report Date: March 3, 2021
(6/16)
                                                                                                   FILED IN THE
                                      United States District Court                             U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                          Mar 03, 2021
                                       Eastern District of Washington                         SEAN F. MCAVOY, CLERK




                Amended Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Nash M. Teal                             Case Number: 0980 2:14CR00104-TOR-1
 Address of Offender: Unknown
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: December 4, 2014
 Original Offense:         Felon in Possession of Ammunition, 18 U.S.C. § 922(g)(1)
 Original Sentence:        Prison - 46 months               Type of Supervision: Supervised Release
                           TSR - 36 months

 Revocation Sentence:      Prison - 6 months
 (June 28, 2018)           TSR - 30 months

 Revocation Sentence:      Prison - 2 months
 (October 24, 2019)        TSR - 28 months

 Revocation Sentence:      Prison - 12 months and 1 day
 (February 25, 2020)       TSR - 16 months
 Asst. U.S. Attorney:      Michael James Austen Ellis       Date Supervision Commenced: December 28, 2020
 Defense Attorney:         Federal Defender’s Office        Date Supervision Expires: April 27, 2022


                                        PETITIONING THE COURT

Please Note: The original petition was filed with the Court on February 10, 2021. The purpose of this petition is
to amend the petition based on recent Washington State Supreme Court case Blake v State of Washington.

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 01/04/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition # 1:You must not commit another federal, state or local crime.

                        Mandatory Condition # 2: You must not unlawfully posses a controlled substance,
                        including marijuana, which remains illegal under federal law.
     Case 2:14-cr-00104-TOR          ECF No. 136         filed 03/05/21      PageID.464 Page 2 of 4
Prob12C
Re: Teal, Nash M.
March 3, 2021
Page 2

                    Supporting Evidence: It is alleged, Mr. Teal violated his terms of supervised release by
                    being arrested for possessing methamphetamine on February 5, 2021.

                    On February 25, 2020, Mr. Teal appeared before the Court for a supervised release
                    revocation hearing. He was made aware of his conditions of supervised release upon his
                    release from custody.

                    According to the report filed by the Spokane County Sheriff’s Office, case number 2021-
                    10015005, a deputy initiated a traffic stop on a vehicle driven by Mr. Teal. Upon being
                    detained, Mr. Teal advised he had drugs in a bag located around his waist. A clear plastic
                    baggie containing a white crystal-like substance was located, which later tested positive for
                    the presence of methamphetamine.

                    It should also be noted, upon contact, Mr. Teal provided a false name and date of birth, and
                    refused to provide his true identity. Mr. Teal’s true identity was not discovered until he was
                    fingerprinted at the Spokane County Jail.
          5         Mandatory Condition # 1: You must not commit another federal, state or local crime.

                    Mandatory Condition # 2: You must not unlawfully posses a controlled substance,
                    including marijuana, which remains illegal under federal law.

                    Supporting Evidence: It is alleged, Mr. Teal violated his terms of supervised release by
                    being arrested for possessing heroin on February 5, 2021.

                    On February 25, 2020, Mr. Teal appeared before the Court for a supervised release
                    revocation hearing. He was made aware of his conditions of supervised release upon his
                    release from custody.

                    According to the report filed by the Spokane County Sheriff’s Office, case number 2021-
                    10015005, a deputy initiated a traffic stop on a vehicle driven by Mr. Teal. Upon being
                    detained, Mr. Teal advised he had drugs in a bag located around his waist. A clear plastic
                    bag containing a brown hard rock-like substance, and a bag containing a brown gum-like
                    substance was located. Both substances were tested and returned positive for the presence
                    of heroin.
          6         Mandatory Condition # 1: You must not commit another federal, state or local crime.

                    Mandatory Condition # 2: You must not unlawfully posses a controlled substance,
                    including marijuana, which remains illegal under federal law.

                    Supporting Evidence: It is alleged, Mr. Teal violated his terms of supervised release by
                    being arrested for possessing marijuana on February 5, 2021.

                    On February 25, 2020, Mr. Teal appeared before the Court for a supervised release
                    revocation hearing. He was made aware of his conditions of supervised release upon his
                    release from custody.

                    According to the report filed by the Spokane County Sheriff’s Office, case number 2021-
                    10015005, a deputy initiated a traffic stop on a vehicle driven by Mr. Teal. Upon being
      Case 2:14-cr-00104-TOR             ECF No. 136        filed 03/05/21      PageID.465 Page 3 of 4
Prob12C
Re: Teal, Nash M.
March 3, 2021
Page 3

                       detained, Mr. Teal advised he had drugs in a bag located around his waist. A large plastic
                       bag containing marijuana was found.
          7            Mandatory Condition # 1: You must not commit another federal, state or local crime.

                       Mandatory Condition # 2: You must not unlawfully posses a controlled substance,
                       including marijuana, which remains illegal under federal law.

                       Supporting Evidence: It is alleged, Mr. Teal violated his terms of supervised release by
                       being arrested for possessing fentanyl pills on February 5, 2021.

                       On February 25, 2020, Mr. Teal appeared before the Court for a supervised release
                       revocation hearing. He was made aware of his conditions of supervised release upon his
                       release from custody.

                       According to the report filed by the Spokane County Sheriff’s Office, case number 2021-
                       10015005, a deputy initiated a traffic stop on a vehicle driven by Mr. Teal. Upon being
                       detained, Mr. Teal advised he had drugs in a bag located around his waist. A clear plastic
                       bag containing 50 blue pills with “M” on them, believed to be fentanyl, was found. Also
                       found was a separate bag containing small white pills with “M 30" on them, believed to be
                       fentanyl.
          8            Mandatory Condition # 1: You must not commit another federal, state, or local crime.

                       Supporting Evidence: It is alleged, Mr. Teal violated his terms of supervised release by
                       being arrested on February 5, 2021, for operating a motor vehicle without a valid operating
                       license.

                       On February 25, 2020, Mr. Teal appeared before the Court for a supervised release
                       revocation hearing. He was made aware of his conditions of supervised release upon his
                       release from custody.

                       According to the report filed by the Spokane County Sheriff’s Office, case number 2021-
                       10015005, a deputy initiated a traffic stop on a vehicle driven by Mr. Teal. Mr. Teal was
                       arrested for operating a motor vehicle without a valid operating license.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.
        Case 2:14-cr-00104-TOR      ECF No. 136       filed 03/05/21      PageID.466 Page 4 of 4
Prob12C
Re: Teal, Nash M.
March 3, 2021
Page 4


                                     I declare under penalty of perjury that the foregoing is true and correct.
                                                       Executed on:     03/03/2021
                                                                        s/Corey M. McCain
                                                                        Corey M. McCain
                                                                        U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                        Signature of Judicial Officer
                                                                            March 3, 2021

                                                                        Date
